DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 	Group 1, claim(s) 1, 3, 8, 18, 35-36 and 42 are drawn to a system for the controlled release of a guest composition sequestered within a host composition.
 	Group 2, claim(s) 49, 51, 52, 56, 78-79, and 84, are drawn to a system for the controlled release of a guest composition sequestered within a host composition.
 	Group 3, claim(s) 88-89 91 119, 125, and 130, are drawn to a method for controlled release of a guest composition sequestered within a host composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 	The common technical feature is not special as it does not contribute over the prior art. The common technical feature is the guest composition and the device. These features are known from (1) FONG W K ET AL: "Stimuli responsive liquid crystals provide 'on-demand' drug delivery in vitro and in vivo", JOURNAL OF CONTROLLED RELEASE, vol. 135, no. 3, 5 May 2009, pages 218-226
(2) GUO C ET AL: "Allotropic liquid crystal systems in drug delivery", DRUG DISCOVERY TODAY, vol. 15, no. 23-24, 1 December 2010, pages 1032-1040 (both included in the IDS..  (1) and (2) disclose stimuli responsive liquid crystals dispersed in an aqueous solution. The drug is delivered by temperature change (1): pages 220-221; D2: 1036, col.2, paragraph 2). The drug is delivered by temperature change (2): pages 220-221; D3: 1036, col.2, paragraph 2). Therefore, that feature could no longer function as a special technical feature, and therefore as a single general inventive concept (Rule 13.1 PCT). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774